DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “patient interfacing end of the surgical needle located at a blind end of a groove within the housing” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 9-10, 12-14, 18, 33-34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Regarding claim 1, there is no support in the original disclosure for a patient interfacing end located at a blind end of a groove within the housing with regards to the elected embodiment and thus it constitutes new matter.  It is noted that a blind groove is disclosed in a non-elected embodiment; however, such a feature was not described for the elected embodiment and thus it constitutes new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-10, 12-14, 18, 33-34 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, “the user”, “the stops” lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 10, 13-14, 18 is/are rejected under 35 U.S.C. 102a1 as being anticipated by US Patent No. 6,047,826 to Kalinski et al (Kalinski).
Regarding claim 1, Kalinski discloses a surgical needle safety shield (10, 10’) comprising a housing for retaining a single surgical needle (110) therein (intended use), at least a portion (50, Fig 1) of the housing being split to form a passageway (90, Fig 1) to allow for user initiated insertion of a surgical needle (110) into the housing and user-initiated removal of a needle (110) from the housing (intended use), one or more stops (70, Fig 1) positioned in the passageway to prevent a needle from moving out of the passageway without the user engaging the needle when a needle is retained in the housing, wherein a surgical needle (110) is capable of sliding over the stops (70) during user-initiated insertion of the needle into the housing and during user-initiated removal of the needle from housing, a needle access port (25, Fig 4) within the housing to allow for a portion of a needle to be grasped to facilitate removal and insertion of the needle (110) through the passageway and over the stops (70), wherein when a needle (110) is inserted into the housing, the housing is capable of surrounding a patient interfacing end (114) of the needle (110) such that the patient interfacing end (114) can be located at a blind end (66) of a groove (60) within the housing, wherein the user-initiated insertion and user-initiated removal of the needle (110) can be the steps as recited since Kalinski discloses all the structure of the shield and thus can be used as recited.  Note that product by process limitations are given little patentable weight and so long as prior art has the structure of the invention as recited, then it can also be used as recited.
Regarding claim 10, Kalinski further discloses the groove (60) within the housing that corresponds to shape of the needle.
Regarding claim 13, Kalinski further teaches housing being U-shaped (Fig 4).
Regarding claim 14, Kalinski further teaches grips (27, 28) providing on the housing to facilitate handling of the shield.
Regarding claim 18, Kalinski further teaches needle access port (25, Fig 4) capable of allowing access to eyelet of a needle since it has the structure as recited.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of WO 2017/075548 to Gorek et al. (Gorek).
Regarding claims 2-3, Kalinski does not teach a tab within the housing urged against the housing to retain the needle.  However, Gorek discloses a needle shield (Fig 169) and in particular discloses the shield comprising a tab with two wings (347) to urge against the housing to retain surgical needle (104).  One of ordinary skill in the art would have found it obvious to incorporate wings to the Kalinski shield as suggested by Gorek in order to facilitate holding of the needle.
Regarding claim 33, the modified Kalinski teaches the shield of claim 2 and further teaches the stops (70) in connection with the tabs to prevent removal of the needle since it has the structure as recited.
Regarding claim 34, the modified Kalinski teaches the shield of claim 10 but does not teach a portion of the housing sections to form a tab.  However, Gorek discloses a needle shield (Fig 169) and in particular discloses the shield comprising a tab with two wings (347) to urge against the housing to retain surgical needle (104).  One of ordinary skill in the art would have found it obvious to incorporate wings to the Kalinski shield as suggested by Gorek in order to facilitate holding of the needle.  The modification would have resulted in the groove being on the tab.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of US 2010/0170812 to Odierno.
Regarding claim 9, Kalinski discloses the shield of claim 1 but does not teach stops associated with ramps.  However, Odierno discloses a needle holder (Fig 1a) and in particular a ramp structure (30, 40) that funnels the needle into the housing for retention of the needle.  One of ordinary skill in the art would have found it obvious to incorporate ramps to the Kalinski shield as suggested by Odierno in order to facilitate guiding of the needle to the stops.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kalinski in view of US Patent No. 4,287,987 to Hoffman et al. (Hoffman).
Regarding claim 12, Kalinski discloses the shield of claim 1 but does not teach a slit on the perimeter.  Hoffman discloses a surgical needle holder (Fig 1) and in particular discloses a slit (42) in the perimeter of the holder.  One of ordinary skill in the art would have found it obvious to incorporate a slot to the Kalinski shield as suggested by Hoffman in order to lightly frictionally retain the needle.

Response to Arguments
Applicant's arguments filed 8/18/2022 have been fully considered but they are not persuasive. Initially, it is noted that applicant does not argue the rejection of the dependent claims.  Applicant argues that prior art does not teach a blind end of a groove within the housing because Kalinkski teaches a slot having an open top and an open end.  This is not persuasive because Kalinksi discloses an end (66) of a groove (60) and this end can be blind when the housing is view from certain angles such as from the bottom of the housing or the side of the housing because side (57) would prevent the end (66) from being visible when viewed from the side.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT POON whose telephone number is (571)270-7425. The examiner can normally be reached Monday thru Friday, 8:30 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT POON/Examiner, Art Unit 3735